Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 1 of 46




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 MARK ALLAN BLAKE,                        Case No.

              Plaintiff,                  JURY TRIAL DEMANDED

       vs.

 BOEHRINGER INGELHEIM
 PHARMACEUTICALS, INC.;

 SANOFI US SERVICES INC.;

 CHATTEM, INC.;

 PFIZER, INC.; and

 GLAXOSMITHKLINE, LLC,

              Defendants.




                                      1
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 2 of 46




                                                    TABLE OF CONTENTS

                                                                                                                                           Page
TABLE OF CONTENTS ................................................................................................................ 2
INTRODUCTION .......................................................................................................................... 3
PARTIES ........................................................................................................................................ 3
JURISDICTION AND VENUE ..................................................................................................... 5
FACTUAL ALLEGATIONS ......................................................................................................... 5
           I.         Brief History of Zantac and Ranitidine ................................................................... 5
           II.        Dangers of NDMA .................................................................................................. 7
           III.       How Ranitidine Transforms into NDMA Within the Body.................................. 11
                      Figure 1 –Ranitidine Structure & Formation of NDMA ...................................... 12
                      Figure 2 –Mechanism for Decomposition of Ranitidine in NDMA ..................... 13
                      Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
                             Protocol ..................................................................................................... 14
                      Table 2. Valisure Biologically relevant tests for NDMA formation ................... 16
                      Figure 3 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme
                             ................................................................................................................... 18
                      Figure 4 – Expression levels of DDAH-1 enzyme by Organ ............................... 19
           IV.        Defendants Knew of the NDMA Defect but Failed to Warn or Test ................... 21
           V.         Plaintiff-Specific Allegations................................................................................ 23
           VI.        Exemplary / Punitive Damages Allegations ......................................................... 24
TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL ............................................. 25
CAUSES OF ACTION ................................................................................................................. 26
           COUNT I: STRICT LIABILITY – DESIGN DEFECT .................................................. 26
           COUNT II: STRICT LIABILITY – FAILURE TO WARN ........................................... 30
           COUNT III: NEGLIGENCE ........................................................................................... 35
           COUNT IV: BREACH OF EXPRESS WARRANTIES ................................................. 40
           COUNT V: BREACH OF IMPLIED WARRANTIES ................................................... 43
JURY TRIAL DEMAND ............................................................................................................. 45
PRAYER FOR RELIEF ............................................................................................................... 45




                                                                        2
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 3 of 46




                                       INTRODUCTION

       1.      N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a

chemical biproduct of making rocket fuel in the early 1900s but, today, its only use is to induce

tumors in animals as part of laboratory experiments. Its only function is to cause cancer. It has

no business being in a human body.

       2.      Zantac (chemically known as ranitidine), the popular antacid medication used by

millions of people every day, leads to the production of staggering amounts of NDMA when it is

digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable

daily limit of NDMA is 92 ng (nanograms) and yet, in a single dose of Zantac, researchers are

discovering over 3 million ng.

       3.      These recent revelations by independent researchers have caused widespread

recalls of Zantac both domestically and internationally, and the FDA is actively investigating the

issue, with is preliminary results showing “unacceptable” levels of NDMA.

       4.      To be clear, this is not a contamination case—the levels of NDMA that

researchers are seeing in Zantac is not the product of some manufacturing error. The high levels

of NDMA observed in Zantac are a function of the ranitidine molecule and the way it breaks

down in the human digestive system.

       5.      Plaintiff Allan Mark Blake took Zantac for about 23 years and, as a result,

developed bladder cancer. His cancer was caused by NDMA exposure created by the ingestion

of Zantac. This lawsuit seeks damages against the Defendants for causing his cancer.

                                            PARTIES

       6.      Plaintiff Allan Mark Blake (hereinafter “Plaintiff”), resides in Douglas County,

Colorado, Colorado.




                                                3
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 4 of 46




       7.      Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware

corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield,

Connecticut 06877. BI is a subsidiary of the German company Boehringer Ingelheim

Corporation. BI owned the U.S. rights to over-the-counter (“OTC”) Zantac between December

2006 and January 2017, and manufactured and distributed the drug in the United States during

that period.

       8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its

principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

a wholly owned subsidiary of Sanofi S.A. Sanofi controlled the New Drug Application (“NDA”)

for OTC Zantac starting in January 2017 through the present.

       9.      Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its principal

place of business located at 1715 West 38th Street Chattanooga, Tennessee 37409. Chattem is a

wholly owned subsidiary of Sanofi S.A., a French multinational corporation. Chattem distributes

OTC Zantac for Sanofi.

       10.     Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its principal place

of business located at 235 East 42nd Street, New York, New York 10017. Pfizer was the

original NDA holder for OTC Zantac, and controlled the NDA between August 2004 and

December 2006.

       11.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware corporation with its

principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and

Five Moore Drive, Research Triangle, North Carolina, 27709. GSK was the original innovator

of the Zantac drug and controlled the NDA for prescription Zantac between 1983 and 2009. By

controlling the Zantac NDA it also directly controlled the labeling for all Zantac products




                                                4
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 5 of 46




through 2009. And, GSK’s negligence and misconduct related to Zantac as an innovator directly

led to the failure to warn for other OTC versions of Zantac.

                                  JURISDICTION AND VENUE

        12.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is

complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in

excess of $75,000, exclusive of interest and costs.

        13.      This Court has personal jurisdiction over each Defendant insofar as each

Defendants is authorized and licensed to conduct business in the State of Colorado, maintains

and carries on systematic and continuous contacts in this judicial district, regularly transacts

business within this judicial district, and regularly avails itself of the benefits of this judicial

district.

        14.      Additionally, the Defendants caused tortious injury by acts and omissions in this

judicial district and caused tortious injury in this district by acts and omissions outside this

district while regularly doing and soliciting business, engaging in a persistent course of conduct,

and deriving substantial revenue from goods used or consumed and services rendered in this

judicial district.

        15.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this claim occurred within this judicial

district.

                                    FACTUAL ALLEGATIONS

I.      Brief History of Zantac and Ranitidine

        16.      Zantac was developed by GlaxoSmithKline (“GSK”) and approved for

prescription use by the FDA in 1983. The drug belongs to a class of medications called




                                                    5
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 6 of 46




histamine H2-receptor antagonists (or H2 blockers), which decrease the amount of acid produced

by the stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and

other gastrointestinal conditions.

        17.     Due in large part to GSK’s marketing strategy, Zantac was a wildly successful

drug, reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac

became “the best-selling drug in history as a result of a shrewd, multifaceted marketing strategy

that . . .enabled the product to dominate the acid/peptic marketplace.”1 Significantly, the

marketing strategy that led to Zantac’s success emphasized the purported safety of the drug.

        18.     Zantac became available without a prescription in 1996, and generic versions of

the drug (ranitidine) became available the following year. Although sales of brand-name Zantac

declined as a result of generic and alternative products, Zantac sales have remained strong over

time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United

States, with sales of Zantac 150 totaling $128.9 million—a 3.1% increase from the previous year.

        19.     On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.

(discussed in detail below), U.S. and European regulators stated that they are reviewing the

safety of ranitidine.

        20.     On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,

stated that it was halting the distribution of its versions of Zantac in all markets, while Canada

requested drug makers selling ranitidine to stop distribution.

        21.     On September 28, 2019, CVS Health Corp. stated that it would stop selling

Zantac and its own generic ranitidine products out of concern that it might contain a carcinogen.




1
 Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
MARKETING 4, 24 (Winter 1996).


                                                  6
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 7 of 46




CVS has been followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also

remove Zantac and ranitidine products.

       22.     On October 2, 2019, the FDA stated that it was ordering all manufacturers of

Zantac and ranitidine products to conduct testing for NDMA and that preliminary results

indicated unacceptable levels of NDMA so far.

       23.     At no time did any Defendant attempt to include a warning about NDMA or any

cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally

add an NDMA and/or cancer warning to the Zantac label (for both prescription and OTC)

without prior FDA approval pursuant to the Changes Being Effected regulation. Had any

Defendant attempted to add an NDMA warning to the Zantac label (either for prescription or

OTC), the FDA would not have rejected it.

II.    Dangers of NDMA

       24.     NDMA is a semi-volatile organic chemical that forms in both industrial and

natural processes. It is a member of N-nitrosamines, a family of potent carcinogens. The

dangers that NDMA poses to human health have long been recognized. A news article published

in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal tested so far.”2

NDMA is no longer produced or commercially used in the United States, except for research,

such as a tumor initiator in certain animal bioassays. In other words, it is only a poison.



2
  Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six
Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct
chemical that has been linked to cancer”); Kyrtopoulos et al, DNA adducts in humans after
exposure to methylating agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure
of rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumors
of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).


                                                 7
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 8 of 46




       25.     Both the Environmental Protection Agency (“EPA”) and the International Agency

for Research on Cancer (“IARC”) have classified NDMA as a probable human carcinogen. And

the World Health Organization (“WHO”) has stated that scientific testing indicates that NDMA

consumption is positively associated with either gastric or colorectal cancer and suggests that

humans may be especially sensitive to the carcinogenicity of NDMA.

       26.     As early as 1980, consumer products containing unsafe levels of NDMA and

other nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of

the FDA.

       27.     Most recently, beginning in the summer of 2018, there have been recalls of

several generic drugs used to treat high blood pressure and heart failure—valsartan, losartan, and

irbesartan—because the medications contained nitrosamine impurities that do not meet the

FDA’s safety standards. The FDA has established a permissible daily intake limit for the

probable human carcinogen, NDMA, of 96 ng (nanogram). However, the highest level of

NDMA detected by the FDA in any of the Valsartan tablets was 20.19 μg (or 20,190 ng) per

tablet. In the case of Valsartan, the NDMA was an impurity caused by a manufacturing defect,

and thus NDMA was present in only some products containing valsartan. Zantac poses a greater

safety risk than any of the recently recalled valsartan tablets. Not only is NDMA a byproduct of

the ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels in

excess of 3,000,000 ng.

       28.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5 –

43 ng of NDMA.

       29.     In mouse studies examining the carcinogenicity of NDMA through oral

administration, animals exposed to NDMA developed cancer in the kidney, bladder, liver, and




                                                 8
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 9 of 46




lung. In comparable rat studies, similar cancers were observed in the liver, kidney, pancreas, and

lung. In comparable hamster studies, similar cancers were observed in the liver, pancreas, and

stomach. In comparable Guinea-pig studies, similar cancers were observed in the liver and lung.

In comparable rabbit studies, similar cancers were observed in the liver and lung.

       30.     In other long-term animal studies in mice and rats utilizing different routes of

exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer

was observed in the lung, liver, kidney, nasal cavity, and stomach.

       31.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is

considered safe to take during pregnancy. However, in animal experiments, for those animals

exposed to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver and

kidneys.

       32.     In addition, NDMA breaks down into various derivative molecules that,

themselves, are associated with causing cancer. In animal studies, derivatives of NDMA induced

cancer in the stomach and intestine (including colon).

       33.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized in

the liver, but high does enter the body’s general circulation.

       34.     Numerous in vitro studies confirm that NDMA is a mutagen—causing mutations

in human and animal cells.

       35.     Overall the animal data demonstrates that NDMA is carcinogenic in all animal

species tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs, rabbits,

ducks, mastomys, fish, newts, and frogs.

       36.     Pursuant to the EPA” cancer guidelines, “tumors observed in animals are

generally assumed to indicate that an agent may produce tumors in humans.”




                                                  9
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 10 of 46




       37.     In addition to the overwhelming animal data linking NDMA to cancer, there are

numerous human epidemiological studies exploring the effects of dietary exposure to various

cancers. And, while these studies (several discussed below) consistently show increased risks of

various cancers, the exposure levels considered in these studies are a very small fraction—as

little as 1 millionth—the exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary)

v. 304,500 ng/day (Zantac).

       38.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure

with 220 cases, researchers observed a statistically significant 700% increased risk of gastric

cancer in persons exposed to more than 0.51 ng/day.3

       39.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure

with 746 cases, researchers observed statistically significant elevated rates of gastric cancer in

persons exposed to more than 0.191 ng/day.4

       40.     In another 1995 epidemiological case-control study looking at, in part, the effects

of dietary consumption on cancer, researchers observed a statistically significant elevated risk of

developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.5

       41.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with

189 cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent

carcinogens” and that dietary exposure to NDMA more than doubled the risk of developing




3
  Pobel et al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
4
  La Vecchia et al, Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV. 469–
474 (1995).
5
  Rogers et al, Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).


                                                 10
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 11 of 46




colorectal cancer.6

       42.     In a 2000 epidemiological cohort study looking at occupational exposure of

workers in the rubber industry, researchers observed significant increased risks for NDMA

exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.7

       43.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with

3,268 cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake

was significantly associated with increased cancer risk in men and women” for all cancers, and

that “NDMA was associated with increased risk of gastrointestinal cancers” including rectal

cancers.8

       44.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure

with 2,481 cases, researchers found a statistically significant elevated association between

NDMA exposure and colorectal cancer.9

III.   How Ranitidine Transforms into NDMA Within the Body

       45.     The high levels of NDMA produced by Zantac are not caused by a manufacturing

defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac.

The ranitidine molecule contains both a nitrite and a dimethylamine (‘DMA’) group which are

well known to combine to form NDMA. See Fig. 1. Thus, ranitidine produces NDMA by




6
  Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
7
  Straif et al, Exposure to high concentrations of nitrosamines and cancer mortality among a
cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
8
  Loh et al, N-nitroso compounds and cancer incidence: the European Prospective Investigation
into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61 (2011).
9
  Zhu et al, Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in
Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).


                                                 11
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 12 of 46




“react[ing] with itself”, which means that every dosage and form of ranitidine, including Zantac,

exposes users to NDMA.

                          Figure 1 –Ranitidine Structure & Formation of NDMA




        46.        The formation of NDMA by the reaction of DMA and a nitroso source (such as a

nitrite) is well characterized in the scientific literature and has been identified as a concern for

contamination of the American water supply.10 Indeed, in 2003, alarming levels of NDMA in

drinking water processed by wastewater treatment plants was specifically linked to the presence

of ranitidine.11




10
   Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
11
   Mitch et al, N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review,
20 ENV. ENG. SCI. 5, 389-404 (2003).


                                                  12
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 13 of 46




                Figure 2 –Mechanism for Decomposition of Ranitidine in NDMA




         47.   The high instability of the ranitidine molecule was further elucidated in scientific

studies investigating ranitidine as a source of NDMA in drinking water and specific mechanisms

for the breakdown of ranitidine were proposed, as shown in Figure 2 above.12 These studies

underscore the instability of the NDMA group on the ranitidine molecule and its ability to form

NDMA in the environment of water treatment plants which supply many American cities with

water.

         48.   These studies did not appreciate the full extent of NDMA formation risk from

ranitidine; specifically, the added danger of this drug having not only a labile DMA group but

also a readily available nitroso source in its nitrite group on the opposite terminus of the

molecule. Recent testing of NDMA levels in ranitidine batches are so high that the nitroso for

NDMA likely comes from no other source than the ranitidine molecule itself.

         49.   Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is

ISO 17025 accredited by the International Organization for Standardization (“ISO”) – an


12
  Le Roux et al, NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism,
46 Environ. Sci. Technol. 20, 11095-11103 (2012).


                                                 13
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 14 of 46




accreditation recognizing the laboratories technical competence for regulatory. Valisure’s

mission is to help ensure the safety, quality, and consistency of medications and supplements in

the market. In response to rising concerns about counterfeit medications, generics, and overseas

manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to

FDA standard assays to test every batch of every medication it dispenses.

        50.    As part of its testing of Zantac, and other ranitidine products, in every lot tested,

Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited

laboratory used FDA recommended GC/MS headspace analysis method FY19-005-DPA8 for the

determination of NDMA levels. As per the FDA protocol, this method was validated to a lower

limit of detection of 25 ng.13 The results of Valisure’s testing show levels of NDMA well above

2 million ng per 150 mg Zantac tablet, shown below in Table 1.

     Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol

 150 mg Tablets or equivalent                   Lot #                 NDMA per tablet (ng)

 Reference Powder*                              125619                2,472,531
 Zantac, Brand OTC                              18M498M               2,511,469
 Zantac (mint), Brand OTC                       18H546                2,834,798
 Wal-Zan, Walgreens                             79L800819A            2,444,046
 Wal-Zan (mint), Walgreens                      8ME2640               2,635,006
 Ranitidine, CVS                                9BE2773               2,520,311
 Zantac (mint), CVS                             9AE2864               3,267,968
 Ranitidine, Equate                             9BE2772               2,479,872
 Ranitidine (mint), Equate                      8ME2642               2,805,259
 Ranitidine, Strides                            77024060A             2,951,649



13
  US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
(NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.


                                                 14
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 15 of 46




        51.     Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac

tablet. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at

28,000 times the legal limit. In terms of smoking, a person would need to smoke at least 6,200

cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.

        52.     Valisure, however, was concerned that the extremely high levels of NDMA

observed in its testing were a product of the modest oven heating parameter of 130 °C in the

FDA recommended GC/MS protocol. So, Valisure developed a low temperature GC/MS method

that could still detect NDMA but would only subject samples to 37 °C, the average temperature

of the human body. This method was validated to a lower limit of detection of 100 ng.

        53.     Valisure tested ranitidine tablets by themselves and in conditions simulating the

human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium

chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and

“Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate

monobasic adjusted to pH 6.8 with hydrochloric acid and sodium hydroxide) were used alone

and in combination with various concentrations of nitrite, which is commonly ingested in foods

like processed meats and is elevated in the stomach by antacid drugs.

        54.     Indeed, Zantac was specifically advertised to be used when consuming foods

containing high levels of nitrates, like tacos, pizza, etc.14

        55.     The results of Valisure’s tests on ranitidine tablets in biologically relevant

conditions demonstrate significant NDMA formation under simulated gastric conditions with



14
   See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
https://youtu.be/qvh9gyWqQns.


                                                   15
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 16 of 46




nitrite present (see Table 2).

              Table 2. Valisure Biologically relevant tests for NDMA formation

 Ranitidine Tablet Studies                      NDMA (ng/mL)              NDMA per tablet (ng)
 Tablet without Solvent                         Not Detected              Not Detected
 Tablet                                         Not Detected              Not Detected
 Simulated Gastric Fluid (“SGF”)                Not Detected              Not Detected
 Simulated Intestinal Fluid                     Not Detected              Not Detected
 SGF with 10 mM Sodium Nitrite                  Not Detected              Not Detected
 SGF with 25 mM Sodium Nitrite                  236                       23,600
 SGF with 50 mM Sodium Nitrite                  3,045                     304,500

        56.     Under biologically relevant conditions, when nitrites are present, staggeringly

high levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100

times above the FDA-allowable limit. In terms of smoking, one would need to smoke over 500

cigarettes to achieve the same levels of NDMA found in one dose of 150 mg Zantac at the 25 ng

level (over 7,000 for the 50 μg level).

        57.     Antacid drugs are known to increase stomach pH and thereby increase the growth

of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and

even present in the warning labels of antacids like Prevacid (lansoprazole) and was specifically

studied with ranitidine in the original approval of the drug. Thus, higher levels of nitrites in

patients regularly taking Zantac would be expected.

        58.     In fact, NDMA formation in the stomach has been a concern for many years and

specifically ranitidine has been implicated as a cause of NDMA formation by multiple research

groups, including those at Stanford University.

        59.     Existing research shows that ranitidine interacts with nitrites and acids in the

chemical environment of the human stomach to form NDMA. In vitro tests demonstrate that




                                                  16
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 17 of 46




when ranitidine undergoes “nitrosation” (the process of a compound being converted into nitroso

derivatives) by interacting with gastric fluids in the human stomach, the by-product created is

dimethylamine (“DMA”) – which is an amine present in ranitidine itself. When DMA is

released, it can be nitrosated even further to form NDMA, a secondary N-nitrosamine.

       60.     Moreover, in addition to the gastric fluid mechanisms investigated in the scientific

literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s

DMA group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”) which

can occur in other tissues and organs separate from the stomach.

       61.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite

present on the ranitidine molecule, nitrite freely circulating in the body, or other potential

pathways, particularly in weak acidic conditions such as that in the kidney or bladder. The

original scientific paper detailing the discovery of the DDAH enzyme in 1989 specifically

comments on the propensity of DMA to form NDMA: “This report also provides a useful

knowledge for an understanding of the endogenous source of dimethylamine as a precursor of a

potent carcinogen, dimethylnitrosamine [NDMA].”15

       62.     In Figure 3, below, computational modelling demonstrates that ranitidine (shown

in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a manner

similar to the natural substrate of DDAH-1 known as asymmetric dimethylarginine (“ADMA,”

shown in blue).




15
  Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).


                                                 17
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 18 of 46




      Figure 3 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme




       63.     These results indicate that the enzyme DDAH-1 increases formation of NDMA in

the human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is

useful for identifying organs most susceptible to this action.

       64.     Figure 4 below, derived from the National Center for Biotechnology Information,

illustrates the expression of the DDAH-1 gene in various tissues in the human body.




                                                 18
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 19 of 46




                  Figure 4 – Expression levels of DDAH-1 enzyme by Organ




       65.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed

throughout the body, such as in the liver, prostate, stomach, bladder, brain, colon, and prostate.

This offers both a general mechanism for NDMA formation in the human body from ranitidine

and specifically raises concern for the effects of NDMA on numerous organs, including the

bladder.

       66.     In addition to the aforementioned in vitro studies that suggest a strong connection

between ranitidine and NDMA formation, in vivo clinical studies in living animals add further

weight to concern over this action and overall potential carcinogenicity. A study published in the

journal Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of

ranitidine and sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in

combination with nitrite. The authors of this study concluded: “Our experimental findings have

shown that simultaneous oral administration in rats of high doses of ranitidine and NaNO2




                                                 19
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 20 of 46




[nitrite] can produce DNA fragmentation either in liver or in gastric mucosa.”16

       67.      The human data, although limited at this point, is even more concerning. A study

completed and published in 2016 by Stanford University observed that healthy individuals, both

male and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated

amounts of NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.17

       68.      Likely due to the perceived high safety profile of ranitidine, very few

epidemiological studies have been conducted on this drug.

       69.      A 2004 study published by the National Cancer Institute investigated 414 cases of

peptic ulcer disease reported in 1986 and followed the individual cases for 14 years.18 One of the

variables investigated by the authors was the patients’ consumption of a prescription antacid,

either Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of

ulcer treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer,

and this association was independent of the elevated risk observed with gastric ulcers.”

Specifically, the authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion

has been related to bladder cancer risk.” NDMA is among the most common of the N-

Nitrosamines.

       70.      A 1982 clinical study in rats compared ranitidine and cimetidine exposure in

combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect

was observed for cimetidine administered with nitrite, but ranitidine administered with nitrite




16
   Brambilla et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium
nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
17
   Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
CARCINOGENESIS 625-634 (2016).
18
   Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study of
male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).


                                                 20
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 21 of 46




resulted in a significant DNA fragmentation.19

        71.    Investigators at Memorial Sloan Kettering Cancer Center are actively studying

ranitidine to evaluate the extent of the public health implications of these findings. Regarding

ranitidine, one of the investigators commented: “A potential link between NDMA and ranitidine

is concerning, particularly considering the widespread use of this medication. Given the known

carcinogenic potential of NDMA, this finding may have significant public health implications[.]”

IV.     Defendants Knew of the NDMA Defect but Failed to Warn or Test

        72.    During the time that Defendants manufactured and sold Zantac in the United

States, the weight of scientific evidence showed that Zantac exposed users to unsafe levels of

NDMA. Defendants failed to disclose this risk to consumers on the drug’s label—or through any

other means—and Defendants failed to report these risks to the FDA.

        73.    Going back as far as 1981, two years before Zantac entered the market, research

showed elevated rates of NDMA, when properly tested. This was known or should have been

known by Defendants.

        74.    Defendants concealed the Zantac–NDMA link from consumers in part by not

reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit

citizen petitions) to bring new information about an approved drug like Zantac to the agency’s

attention.

        75.    Manufacturers of an approved drug are required by regulation to submit an annual

report to the FDA containing, among other things, new information regarding the drug’s safety




19
  Brambilla et al, Genotoxic Effects of Drugs: Experimental Findings Concerning Some
Chemical Families of Therapeutic Relevance, Nicolini C. (eds) Chemical Carcinogenesis. NATO
Advanced Study Institutes Series (Series A: Life Sciences), Vol 52. Springer, Boston, MA
(1982).


                                                 21
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 22 of 46




pursuant to 21 C.F.R. § 314.81(b)(2):

               The report is required to contain . . . [a] brief summary of significant new
               information from the previous year that might affect the safety,
               effectiveness, or labeling of the drug product. The report is also required to
               contain a brief description of actions the applicant has taken or intends to
               take as a result of this new information, for example, submit a labeling
               supplement, add a warning to the labeling, or initiate a new study.

       76.     “The manufacturer’s annual report also must contain copies of unpublished

reports and summaries of published reports of new toxicological findings in animal studies and

in vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

concerning the ingredients in the drug product.” 21 C.F.R. § 314.81(b)(2)(v).

       77.     Defendants ignored these regulations and, disregarding the scientific evidence

available to them, did not report to the FDA significant new information affecting the safety or

labeling of Zantac.

       78.     Defendants never provided the relevant studies to the FDA, nor did they present

to the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

       79.     In a 1981 study published by GSK, the originator of the ranitidine molecule, the

metabolites of ranitidine in urine were studied using liquid chromatography.20 Many metabolites

were listed, though there is no indication that NDMA was looked for. Plaintiffs believe this was

intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.

       80.     By 1987, after numerous studies raised concerns over ranitidine and cancerous

nitroso compounds (discussed previously), GSK published a clinical study specifically




20
  Carey et al, Determination of ranitidine and its metabolites in human urine by reversed-phase
ion-pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B: BIOMEDICAL
SCI. & APPL. 1, 161-168 (1981).


                                                22
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 23 of 46




investigating gastric contents in human patients and N-nitroso compounds.21 This study

specifically indicated that there were no elevated levels of N-nitroso compounds (of which

NDMA is one). However, the study was rigged to fail. It used an analytical system called a

“nitrogen oxide assay” for the determination of N-nitrosamines, which was developed for

analyzing food and is a detection method that indirectly and non-specifically measures N-

nitrosamines. Furthermore, in addition to this approach being less accurate, GSK also removed

all gastric samples that contained ranitidine out of concern that samples with ranitidine would

contain “high concentrations of N-nitroso compounds being recorded.” So, without the chemical

being present in any sample, any degradation into NDMA could not, by design, be observed.

Again, this spurious test was intentional and designed to mask any potential cancer risk.

       81.     There are multiple alternatives to Zantac that do not pose the same risk, such as

Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium),

and Lansoprazole (Prevacid).

V.     Plaintiff-Specific Allegations

       82.     Plaintiff began using prescription Zantac in 1996 and, in later years, transitioned

to over-the-counter brand name Zantac through 2019. He took it about four times per week.

       83.     In 2018, Plaintiff was diagnosed with bladder cancer.

       84.     Based on prevailing scientific evidence, exposure to Zantac (and the attendant

NDMA) can cause bladder cancer in humans.

       85.     Plaintiff’s bladder cancer was caused by ingestion of Zantac.




21
  Thomas et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on
gastric contents, 6 GUT. Vol. 28, 726-738 (1987).


                                                23
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 24 of 46




        86.       Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA

or, in turn, cancer, Plaintiff would not have taken Zantac.

        87.       Plaintiff did not learn of the link between his cancer and Zantac exposure until

October 1, 2019, when he learned that Zantac contained high levels of NDMA by reading an

article online.

        88.       After being diagnosed with cancer, Plaintiff investigated what could have caused

his cancer, but to no avail until recently when he heard about the connection of Zantac to NDMA

and cancer.

VI.     Exemplary / Punitive Damages Allegations

        89.       Defendants’ conduct as alleged herein was done with reckless disregard for

human life, oppression, and malice. Defendants were fully aware of the safety risks of Zantac,

particularly the carcinogenic potential of Zantac as it transforms into NDMA within the chemical

environment of the human body. Nonetheless, Defendants deliberately crafted their label,

marketing, and promotion to mislead consumers.

        90.       This was not done by accident or through some justifiable negligence. Rather,

Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to

humans, and that full disclosure of the true risks of Zantac would limit the amount of money

Defendants would make selling Zantac. Defendants’ object was accomplished not only through

its misleading label, but through a comprehensive scheme of selective misleading research and

testing, false advertising, and deceptive omissions as more fully alleged throughout this pleading.

Plaintiff was denied the right to make an informed decision about whether to purchase and use

Zantac, knowing the full risks attendant to that use. Such conduct was done with conscious

disregard of Plaintiff’s rights.




                                                   24
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 25 of 46




       91.     Accordingly, Plaintiff requests punitive damages against Defendants for the

harms caused to Plaintiff.

              TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL

       92.     Within the time period of any applicable statute of limitations, Plaintiff could not

have discovered through the exercise of reasonable diligence that exposure to Zantac is injurious

to human health.

       93.     Plaintiff did not discover and did not know of facts that would cause a reasonable

person to suspect the risk associated with the use of Zantac, nor would a reasonable and diligent

investigation by Plaintiff have disclosed that Zantac would cause Plaintiff’s illnesses.

       94.     The expiration of any applicable statute of limitations has been equitably tolled by

reason of Defendants’ misrepresentations and concealment. Through affirmative

misrepresentations and omissions, Defendants actively concealed from Plaintiff the true risks

associated with use of Zantac.

       95.     As a result of Defendants’ actions, Plaintiff could not reasonably have known or

learned through reasonable diligence that Plaintiff had been exposed to the risks alleged herein

and that those risks were the direct and proximate result of Defendants’ acts and omissions.

       96.     Defendants are estopped from relying on any statute of limitations because of

their concealment of the truth regarding the safety of Zantac. Defendants had a duty to disclose

the true character, quality and nature of Zantac because this was non-public information over

which Defendants continue to have control. Defendants knew that this information was not

available to Plaintiff, Plaintiff’s medical providers and/or health facilities, yet Defendants failed

to disclose the information to the public, including Plaintiff.




                                                  25
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 26 of 46




       97.     Defendants had the ability to and did spend enormous amounts of money in

furtherance of marketing and promoting a profitable product, notwithstanding the known or

reasonably knowable risks. Plaintiff and medical professionals could not have afforded to and

could not have possibly conducted studies to determine the nature, extent, and identity of related

health risks and were forced to rely on Defendants’ representations.

                                        CAUSES OF ACTION

COUNT I: STRICT LIABILITY – DESIGN DEFECT

       98.     Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       99.     Plaintiff brings this strict liability claim against Defendants for defective design.

       100.    At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

placing Zantac products into the stream of commerce. These actions were under the ultimate

control and supervision of Defendants. At all relevant times, Defendants designed, researched,

developed, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

sold, and distributed the Zantac products used by Plaintiff, as described herein.

       101.    At all relevant times, Defendants’ Zantac products were manufactured, designed,

and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use

by or exposure to the public, including Plaintiff.

       102.    At all relevant times, Defendants’ Zantac products reached the intended

consumers, handlers, and users or other persons coming into contact with these products within

this judicial district and throughout the United States, including Plaintiff, without substantial




                                                 26
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 27 of 46




change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

Defendants. At all relevant times, Defendants registered, researched, manufactured, distributed,

marketed and sold Zantac products within this judicial district and aimed at a consumer market

within this judicial district. Defendants were at all relevant times involved in the retail and

promotion of Zantac products marketed and sold in this judicial district.

       103.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

in design and formulation in that, when they left the control of Defendants’ manufacturers and/or

suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an

ordinary consumer would contemplate.

       104.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

in design and formulation in that, when they left the hands of Defendants’ manufacturers and/or

suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and

formulation.

       105.    At all relevant times, Defendants knew or had reason to know that Zantac

products were defective and were inherently dangerous and unsafe when used in the manner

instructed and provided by Defendants.

       106.    Therefore, at all relevant times, Defendants’ Zantac products, as researched,

tested, developed, designed, registered, licensed, manufactured, packaged, labeled, distributed,

sold and marketed by Defendants were defective in design and formulation, in one or more of the

following ways:

           a. When placed in the stream of commerce, Defendants’ Zantac products were




                                                 27
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 28 of 46




              defective in design and formulation, and, consequently, dangerous to an extent

              beyond that which an ordinary consumer would contemplate;

          b. When placed in the stream of commerce, Defendants’ Zantac products were

              unreasonably dangerous in that they were hazardous and posed a grave risk of

              cancer and other serious illnesses when used in a reasonably anticipated manner;

          c. When placed in the stream of commerce, Defendants’ Zantac products contained

              unreasonably dangerous design defects and were not reasonably safe when used

              in a reasonably anticipated or intended manner;

          d. Defendants did not sufficiently test, investigate, or study its Zantac products and,

              specifically, the ability for Zantac to transform into the carcinogenic compound

              NDMA within the human body;

          e. Exposure to Zantac products presents a risk of harmful side effects that outweigh

              any potential utility stemming from the use of the drug;

          f. Defendants knew or should have known at the time of marketing Zantac products

              that exposure to Zantac could result in cancer and other severe illnesses and

              injuries;

          g. Defendants did not conduct adequate post-marketing surveillance of its Zantac

              products; and

          h. Defendants could have employed safer alternative designs and formulations.

       107.   Plaintiff used and was exposed to Defendants’ Zantac products without

knowledge of Zantac’s dangerous characteristics.

       108.   At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Defendants’ Zantac products in an intended or reasonably foreseeable manner without




                                                28
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 29 of 46




knowledge of Zantac’s dangerous characteristics.

       109.    Plaintiff could not reasonably have discovered the defects and risks associated

with Zantac products before or at the time of exposure due to the Defendants’ suppression or

obfuscation of scientific information linking Zantac to cancer.

       110.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer

would contemplate. Defendants’ Zantac products were and are more dangerous than alternative

products, and Defendants could have designed Zantac products to make them less dangerous.

Indeed, at the time Defendants designed Zantac products, the state of the industry’s scientific

knowledge was such that a less risky design or formulation was attainable.

       111.    At the time Zantac products left Defendants’ control, there was a practical,

technically feasible and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Defendants’ Zantac

products. For example, the Defendants could have added ascorbic acid (Vitamin C) to each dose

of Zantac, which is known to scavenge nitrites and reduce the ability of the body to recombine

ranitidine into NDMA.22

       112.    Defendants’ defective design of Zantac products was willful, wanton, malicious,

and conducted with reckless disregard for the health and safety of users of the Zantac products,

including Plaintiff.

       113.    Therefore, as a result of the unreasonably dangerous condition of their Zantac



22
   See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL.
MECH. MUTAGEN. 353–361 (1999); Garland et al., Urinary excretion of nitrosodimethylamine
and nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).


                                                29
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 30 of 46




products, Defendants are strictly liable to Plaintiff.

       114.    The defects in Defendants’ Zantac products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions,

Plaintiff would not have sustained injuries.

       115.    Defendants’ conduct, as described above, was reckless. Defendants risked the

lives of consumers and users of its products, including Plaintiff, with knowledge of the safety

problems associated with Zantac products, and suppressed this knowledge from the general

public. Defendants made conscious decisions not to redesign, warn or inform the unsuspecting

public. Defendants’ reckless conduct warrants an award of punitive damages.

       116.    As a direct and proximate result of Defendants placing its defective Zantac

products into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary

loss including general damages in a sum which exceeds the jurisdictional minimum of this Court.

       117.    As a proximate result of Defendants placing its defective Zantac products into the

stream of commerce, as alleged herein, there was a measurable and significant interval of time

during which Plaintiff has suffered great mental anguish and other personal injury and damages.

       118.    As a proximate result of the Defendants placing its defective Zantac products into

the stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of

earning capacity.

       119.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT II: STRICT LIABILITY – FAILURE TO WARN

       120.    Plaintiff incorporates by reference each allegation set forth in preceding




                                                  30
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 31 of 46




paragraphs as if fully stated herein.

        121.    Plaintiff brings this strict liability claim against Defendants for failure to warn.

        122.    At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products which

are defective and unreasonably dangerous to consumers, including Plaintiff, because they do not

contain adequate warnings or instructions concerning the dangerous characteristics of Zantac and

NDMA. These actions were under the ultimate control and supervision of Defendants. At all

relevant times, Defendants registered, researched, manufactured, distributed, marketed, and sold

Zantac and other ranitidine formulations within this judicial district and aimed at a consumer

market. Defendants were at all relevant times involved in the retail and promotion of Zantac

products marketed and sold in in this judicial district.

        123.    Defendants researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Zantac products, and in the course of same, directly advertised or marketed the

products to consumers and end users, including Plaintiff, and therefore had a duty to warn of the

risks associated with the use of Zantac products.

        124.    At all relevant times, Defendants had a duty to properly test, develop, design,

manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide

proper warnings, and take such steps as necessary to ensure its Zantac products did not cause

users and consumers to suffer from unreasonable and dangerous risks. Defendants had a

continuing duty to warn Plaintiff of dangers associated with Zantac. Defendants, as a

manufacturer, seller, or distributor of pharmaceutical medication, are held to the knowledge of an

expert in the field.




                                                  31
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 32 of 46




       125.    At the time of manufacture, Defendants could have provided the warnings or

instructions regarding the full and complete risks of Zantac products because they knew or

should have known of the unreasonable risks of harm associated with the use of and/or exposure

to such products.

       126.    At all relevant times, Defendants failed and deliberately refused to investigate,

study, test, or promote the safety or to minimize the dangers to users and consumers of their

product and to those who would foreseeably use or be harmed by Defendants’ Zantac products,

including Plaintiff.

       127.    Even though Defendants knew or should have known that Zantac posed a grave

risk of harm, they failed to exercise reasonable care to warn of the dangerous risks associated

with use and exposure. The dangerous propensities of their products and the carcinogenic

characteristics of NDMA as produced within the human body as a result of ingesting Zantac, as

described above, were known to Defendants, or scientifically knowable to Defendants through

appropriate research and testing by known methods, at the time they distributed, supplied or sold

the product, and were not known to end users and consumers, such as Plaintiff.

       128.    Defendants knew or should have known that their products created significant

risks of serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately

warn consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products.

Defendants have wrongfully concealed information concerning the dangerous nature of Zantac

and the potential for ingested Zantac to transform into the carcinogenic NDMA compound, and

further, have made false and/or misleading statements concerning the safety of Zantac products.

       129.    At all relevant times, Defendants’ Zantac products reached the intended

consumers, handlers, and users or other persons coming into contact with these products within




                                                32
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 33 of 46




this judicial district and throughout the United States, including Plaintiff, without substantial

change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

Defendants.

       130.    Plaintiff was exposed to Defendants’ Zantac products without knowledge of their

dangerous characteristics.

       131.    At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’

Zantac products while using them for their intended or reasonably foreseeable purposes, without

knowledge of their dangerous characteristics.

       132.    Plaintiff could not have reasonably discovered the defects and risks associated

with Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon

the skill, superior knowledge, and judgment of Defendants to know about and disclose serious

health risks associated with using Defendants’ products.

       133.    Defendants knew or should have known that the minimal warnings disseminated

with their Zantac products were inadequate, failed to communicate adequate information on the

dangers and safe use/exposure, and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended and reasonably

foreseeable uses.

       134.    The information that Defendants did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff

to utilize the products safely and with adequate protection. Instead, Defendants disseminated

information that was inaccurate, false and misleading, and which failed to communicate

accurately or adequately the comparative severity, duration, and extent of the risk of injuries with

use of and/or exposure to Zantac; continued to aggressively promote the efficacy of its products,




                                                 33
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 34 of 46




even after they knew or should have known of the unreasonable risks from use or exposure; and

concealed, downplayed, or otherwise suppressed, through aggressive marketing and promotion,

any information or research about the risks and dangers of ingesting Zantac.

          135.   This alleged failure to warn is not limited to the information contained on

Zantac’s labeling. The Defendants were able, in accord with federal law, to comply with

relevant state law by disclosing the known risks associated with Zantac through other non-

labeling mediums, i.e., promotion, advertisements, public service announcements, and/or public

information sources. But the Defendants did not disclose these known risks through any

medium.

          136.   Defendants are liable to Plaintiff for injuries caused by their negligent or willful

failure, as described above, to provide adequate warnings or other clinically relevant information

and data regarding the appropriate use of their products and the risks associated with the use of

Zantac.

          137.   Had Defendants provided adequate warnings and instructions and properly

disclosed and disseminated the risks associated with their Zantac products, Plaintiff could have

avoided the risk of developing injuries and could have obtained or used alternative medication.

          138.   As a direct and proximate result of Defendants placing defective Zantac products

into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and

general damages in a sum exceeding the jurisdictional minimum of this Court.

          139.   As a proximate result of Defendants placing defective Zantac products into the

stream of commerce, as alleged herein, there was a measurable and significant interval of time

during which Plaintiff suffered great mental anguish and other personal injury and damages.

          140.   As a proximate result of Defendants placing defective Zantac products into the




                                                   34
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 35 of 46




stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning

capacity.

       141.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT III: NEGLIGENCE

       142.    Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       143.    Defendants, directly or indirectly, caused Zantac products to be sold, distributed,

packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times,

Defendants registered, researched, manufactured, distributed, marketed and sold Zantac within

this judicial district and aimed at a consumer market within this district.

       144.    At all relevant times, Defendants had a duty to exercise reasonable care in the

design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale,

and distribution of Zantac products, including the duty to take all reasonable steps necessary to

manufacture, promote, and/or sell a product that was not unreasonably dangerous to consumers

and users of the product.

       145.    At all relevant times, Defendants had a duty to exercise reasonable care in the

marketing, advertisement, and sale of the Zantac products. Defendants’ duty of care owed to

consumers and the general public included providing accurate, true, and correct information

concerning the risks of using Zantac and appropriate, complete, and accurate warnings

concerning the potential adverse effects of Zantac and, in particular, its ability to transform into

the carcinogenic compound NDMA.




                                                 35
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 36 of 46




       146.    At all relevant times, Defendants knew or, in the exercise of reasonable care,

should have known of the hazards and dangers of Zantac and, specifically, the carcinogenic

properties of NDMA when Zantac is ingested.

       147.    Accordingly, at all relevant times, Defendants knew or, in the exercise of

reasonable care, should have known that use of Zantac products could cause or be associated

with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk of injury to the users

of these products, including Plaintiff.

       148.    Defendants also knew or, in the exercise of reasonable care, should have known

that users and consumers of Zantac were unaware of the risks and the magnitude of the risks

associated with use of Zantac.

       149.    As such, Defendants breached their duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of Zantac products, in that

Defendants manufactured and produced defective Zantac which carries the potential to transform

into the carcinogenic compound NDMA; knew or had reason to know of the defects inherent in

its products; knew or had reason to know that a user’s or consumer’s use of the products created

a significant risk of harm and unreasonably dangerous side effects; and failed to prevent or

adequately warn of these risks and injuries. Indeed, Defendants deliberately refused to test

Zantac products because they knew that the chemical posed serious health risks to humans.

       150.    Defendants were negligent in their promotion of Zantac, outside of the labeling

context, by failing to disclose material risk information as part of their promotion and marketing

of Zantac, including the internet, television, print advertisements, etc. Nothing prevented

Defendants from being honest in their promotional activities, and, in fact, Defendants had a duty




                                                 36
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 37 of 46




to disclose the truth about the risks associated with Zantac in their promotional efforts, outside of

the context of labeling.

       151.    Despite their ability and means to investigate, study, and test the products and to

provide adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully

concealed information and further made false and/or misleading statements concerning the safety

and use of Zantac.

       152.    Defendants’ negligence included:

           a. Manufacturing, producing, promoting, formulating, creating, developing,

               designing, selling, and/or distributing Zantac products without thorough and

               adequate pre- and post-market testing;

           b. Manufacturing, producing, promoting, formulating, creating, developing,

               designing, selling, and/or distributing Zantac while negligently and/or

               intentionally concealing and failing to disclose the results of trials, tests, and

               studies of Zantac and the carcinogenic potential of NDMA as created in the

               human body as a result of ingesting Zantac, and, consequently, the risk of serious

               harm associated with human use of Zantac;

           c. Failing to undertake sufficient studies and conduct necessary tests to determine

               whether or not Zantac products were safe for their intended consumer use;

           d. Failing to use reasonable and prudent care in the design, research, manufacture,

               and development of Zantac products so as to avoid the risk of serious harm

               associated with the prevalent use of Zantac products;

           e. Failing to design and manufacture Zantac products so as to ensure they were at

               least as safe and effective as other medications on the market intended to treat the




                                                 37
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 38 of 46




            same symptoms;

         f. Failing to provide adequate instructions, guidelines, and safety precautions to

            those persons Defendants could reasonably foresee would use Zantac products;

         g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of

            Zantac presented severe risks of cancer and other grave illnesses;

         h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk

            of harm was unreasonable and that there were safer and effective alternative

            medications available to Plaintiff and other consumers;

         i. Systematically suppressing or downplaying contrary evidence about the risks,

            incidence, and prevalence of the side effects of Zantac products;

         j. Representing that their Zantac products were safe for their intended use when, in

            fact, Defendants knew or should have known the products were not safe for their

            intended purpose;

         k. Declining to make or propose any changes to Zantac products’ labeling or other

            promotional materials that would alert consumers and the general public of the

            risks of Zantac;

         l. Advertising, marketing, and recommending the use of the Zantac products, while

            concealing and failing to disclose or warn of the dangers known (by Defendants)

            to be associated with or caused by the use of or exposure to Zantac;

         m. Continuing to disseminate information to its consumers, which indicate or imply

            that Defendants’ Zantac products are not unsafe for regular consumer use; and

         n. Continuing the manufacture and sale of their products with the knowledge that the

            products were unreasonably unsafe and dangerous.




                                              38
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 39 of 46




       153.    Defendants knew and/or should have known that it was foreseeable consumers

such as Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary care

in the manufacturing, marketing, labeling, distribution, and sale of Zantac.

       154.    Plaintiff did not know the nature and extent of the injuries that could result from

the intended use of and/or exposure to Zantac.

       155.    Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent

Defendants’ negligence, Plaintiff would not have developed cancer.

       156.    Defendants’ conduct, as described above, was reckless. Defendants regularly

risked the lives of consumers and users of their products, including Plaintiff, with full knowledge

of the dangers of their products. Defendants have made conscious decisions not to redesign, re-

label, warn, or inform the unsuspecting public, including Plaintiff. Defendants’ reckless conduct

therefore warrants an award of punitive damages.

       157.    As a direct and proximate result of Defendants placing defective Zantac products

into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general

damages in a sum exceeding the jurisdictional minimum of this Court.

       158.    As a proximate result of Defendants placing defective Zantac products into the

stream of commerce, as alleged herein, there was a measurable and significant interval of time

during which Plaintiff suffered great mental anguish and other personal injury and damages.

       159.    As a proximate result of Defendants placing defective Zantac products into the

stream of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning

capacity.

       160.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein




                                                 39
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 40 of 46




incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

COUNT IV: BREACH OF EXPRESS WARRANTIES

       161.    Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       162.    At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

placing Zantac products into the stream of commerce. These actions were under the ultimate

control and supervision of Defendants.

       163.    Defendants had a duty to exercise reasonable care in the research, development,

design, testing, packaging, manufacture, inspection, labeling, distributing, marketing, promotion,

sale, and release of Zantac products, including a duty to:

           a. ensure that its products did not cause the user unreasonably dangerous side

               effects;

           b. warn of dangerous and potentially fatal side effects; and

           c. disclose adverse material facts, such as the true risks associated with the use of

               and exposure to Zantac, when making representations to consumers and the

               general public, including Plaintiff.

       164.    As alleged throughout this pleading, the ability of Defendants to properly disclose

those risks associated with Zantac is not limited to representations made on the labeling.

       165.    At all relevant times, Defendants expressly represented and warranted to the

purchasers of its products, by and through statements made by Defendants in labels, publications,

package inserts, and other written materials intended for consumers and the general public, that




                                                 40
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 41 of 46




Zantac products were safe to human health and the environment, effective, fit, and proper for

their intended use. Defendants advertised, labeled, marketed, and promoted Zantac products,

representing the quality to consumers and the public in such a way as to induce their purchase or

use, thereby making an express warranty that Zantac products would conform to the

representations.

       166.    These express representations include incomplete warnings and instructions that

purport, but fail, to include the complete array of risks associated with use of and/or exposure to

Zantac. Defendants knew and/or should have known that the risks expressly included in Zantac

warnings and labels did not and do not accurately or adequately set forth the risks of developing

the serious injuries complained of herein. Nevertheless, Defendants expressly represented that

Zantac products were safe and effective, that they were safe and effective for use by individuals

such as the Plaintiff, and/or that they were safe and effective as consumer medication.

       167.    The representations about Zantac, as set forth herein, contained or constituted

affirmations of fact or promises made by the seller to the buyer, which related to the goods and

became part of the basis of the bargain, creating an express warranty that the goods would

conform to the representations.

       168.    Defendants placed Zantac products into the stream of commerce for sale and

recommended their use to consumers and the public without adequately warning of the true risks

of developing the injuries associated with the use of Zantac.

       169.    Defendants breached these warranties because, among other things, Zantac

products were defective, dangerous, and unfit for use, did not contain labels representing the true

and adequate nature of the risks associated with their use, and were not merchantable or safe for

their intended, ordinary, and foreseeable use and purpose. Specifically, Defendants breached the




                                                41
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 42 of 46




warranties in the following ways:

           a. Defendants represented through its labeling, advertising, and marketing materials

               that Zantac products were safe, and intentionally withheld and concealed

               information about the risks of serious injury associated with use of Zantac and by

               expressly limiting the risks associated with use within its warnings and labels; and

           b. Defendants represented that Zantac products were safe for use and intentionally

               concealed information that demonstrated that Zantac, by transforming into

               NDMA upon human ingestion, had carcinogenic properties, and that Zantac

               products, therefore, were not safer than alternatives available on the market.

       170.    Plaintiff detrimentally relied on the express warranties and representations of

Defendants concerning the safety and/or risk profile of Zantac in deciding to purchase the

product. Plaintiff reasonably relied upon Defendants to disclose known defects, risks, dangers,

and side effects of Zantac. Plaintiff would not have purchased or used Zantac had Defendants

properly disclosed the risks associated with the product, either through advertising, labeling, or

any other form of disclosure.

       171.    Defendants had sole access to material facts concerning the nature of the risks

associated with its Zantac products, as expressly stated within their warnings and labels, and

knew that consumers and users such as Plaintiff could not have reasonably discovered that the

risks expressly included in Zantac warnings and labels were inadequate and inaccurate.

       172.    Plaintiff had no knowledge of the falsity or incompleteness of Defendants’

statements and representations concerning Zantac.

       173.    Plaintiff used and/or was exposed to Zantac as researched, developed, designed,

tested, manufactured, inspected, labeled, distributed, packaged, marketed, promoted, sold, or




                                                42
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 43 of 46




otherwise released into the stream of commerce by Defendants.

       174.    Had the warnings, labels, advertisements, or promotional material for Zantac

products accurately and adequately set forth the true risks associated with the use of such

products, including Plaintiff’s injuries, rather than expressly excluding such information and

warranting that the products were safe for their intended use, Plaintiff could have avoided the

injuries complained of herein.

       175.    As a direct and proximate result of Defendants’ breach of express warranty,

Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional

minimum of this Court.

       176.    As a proximate result of Defendants’ breach of express warranty, as alleged

herein, there was a measurable and significant interval of time during which Plaintiff suffered

great mental anguish and other personal injury and damages.

       177.    As a proximate result of Defendants’ breach of express warranty, as alleged

herein, Plaintiff sustained a loss of income and/or loss of earning capacity.

       178.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

COUNT V: BREACH OF IMPLIED WARRANTIES

       179.    Plaintiff incorporates by reference every allegation set forth in preceding

paragraphs as if fully stated herein.

       180.    At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

which were and are defective and unreasonably dangerous to consumers, including Plaintiff,




                                                 43
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 44 of 46




thereby placing Zantac products into the stream of commerce.

        181.    Before the time Plaintiff used Zantac products, Defendants impliedly warranted to

its consumers, including Plaintiff, that Zantac products were of merchantable quality and safe

and fit for the use for which they were intended; specifically, as consumer medication.

        182.    But Defendants failed to disclose that Zantac has dangerous propensities when

used as intended and that use of Zantac products carries an increased risk of developing severe

injuries, including Plaintiff’s injuries.

        183.    Plaintiff was an intended beneficiary of the implied warranties made by

Defendants to purchasers of its Zantac products.

        184.    The Zantac products were expected to reach and did in fact reach consumers and

users, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Defendants.

        185.    At all relevant times, Defendants were aware that consumers and users of its

products, including Plaintiff, would use Zantac products as marketed by Defendants, which is to

say that Plaintiff was a foreseeable user of Zantac.

        186.    Defendants intended that Zantac products be used in the manner in which

Plaintiff, in fact, used them and which Defendants impliedly warranted to be of merchantable

quality, safe, and fit for this use, even though Zantac was not adequately tested or researched.

        187.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as instructed

and labeled and in the foreseeable manner intended, recommended, promoted, and marketed by

Defendants.

        188.    Plaintiff could not have reasonably discovered or known of the risks of serious

injury associated with Zantac.




                                                 44
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 45 of 46




       189.    Defendants breached their implied warranty to Plaintiff in that Zantac products

were not of merchantable quality, safe, or fit for their intended use, or adequately tested. Zantac

has dangerous propensities when used as intended and can cause serious injuries, including those

injuries complained of herein.

       190.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and

more dangerous than alternative products.

       191.    As a direct and proximate result of Defendants’ breach of implied warranty,

Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional

minimum of this Court.

       192.    As a proximate result of the Defendants’ breach of implied warranty, as alleged

herein, there was a measurable and significant interval of time during which Plaintiff suffered

great mental anguish and other personal injury and damages.

       193.    As a proximate result of Defendants’ breach of implied warranty, as alleged

herein, Plaintiff sustained a loss of income and/or loss of earning capacity.

       194.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND

       195.    Plaintiff demands a trial by jury on all the triable issues within this pleading.

                                    PRAYER FOR RELIEF

       196.    WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor

and against the Defendants for:




                                                 45
Case 1:19-cv-02991-MEH Document 1 Filed 10/21/19 USDC Colorado Page 46 of 46




          a. actual or compensatory damages in such amount to be determined at trial and as

             provided by applicable law;

          b. exemplary and punitive damages sufficient to punish and deter the Defendants

             and others from future wrongful practices;

          c. pre-judgment and post-judgment interest;

          d. costs including reasonable attorneys’ fees, court costs, and other litigation

             expenses; and

          e. any other relief the Court may deem just and proper.




Dated: October 15, 2019                     BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.




                                            Brent Wisner, Esq. (SBN: 276023)
                                            rbwisner@baumhedlundlaw.com
                                            Michael L. Baum, Esq. (SBN: 119511)
                                            mbaum@baumhedlundlaw.com
                                            (Pro Hac Vice to be submitted)
                                            Bijan Esfandiari, Esq. (SBN: 223216)
                                            pesfandiarv@baumhedlundlaw.com
                                            (Pro Hac Vice to be submitted)
                                            Nicole K.H. Maldonado, Esq. (SBN 207715)
                                            nmaldonado@baumhedlundlaw.com
                                            (Pro Hac Vice to be submitted)
                                            Adam Foster (SBN: 301507)
                                            afoster@baumhedlundlaw.com
                                            (Pro Hac Vice to be submitted)
                                            Pedram Esfandiary, Esq. (SBN: 312569)
                                            pesfandiarv@baumhedlundlaw.com
                                            (Pro Hac Vice to be submitted)
                                            10940 Wilshire Blvd., 17th Floor
                                            Los Angeles, CA 90024
                                            Telephone: (310) 207-3233
                                            Facsimile: (310) 820-7444

                                            Counsel for Plaintiffs



                                               46
